356 F.2d 923
Lonnie D. CANADA, Appellant,v.LYKES BROS. STEAMSHIP CO., Inc. and Danner's Guard Service,Inc., Appellees.
No. 22848.
United States Court of Appeals Fifth Circuit.
Feb. 21, 1966.

Tom Kirtley, Houston, Tex., for appellant.
Gus Schill, Jr., R. Philip Schulze, Houston, Tex., for appellees.
Royston, Rayzor & Cook, Houston, Tex., for Lykes Brothers Steamship Co., Inc.
Before TUTTLE, Chief Judge, JONES and WATERMAN,1 Circuit Judges.
PER CURIAM:


1
The appellant, Lonnie D. Canada, was a seaman employed by the appellee, Lykes Brothers Steamship Company, Inc., on its vessel, the SS Allison-Lykes.  For the safe stowage of his clothing and personal effects, the ship provided him with a metal locker which he secured with his own lock.  On returning to the ship after overnight leave, he found his room unlocked, the lock gone from his locker and the locker empty.  It was assumed that the locker had been broken into by a thief and that the contents of the locker, consisting of clothing and personal effects, had been stolen.  In his action against the shipowner, Canada asserted that the shipowner had been negligent because of the lax methods used by the ship's guard in permitting unidentified persons to come aboard and leave the ship, and that this negligence caused the loss of the seaman's clothing and effects.


2
The trial court held that the shipowner had followed normal procedures to safeguard Canada's gear and that it did not fail in the exercise of reasonable care.  We are of the same view.  The trial court dismissed the libel.  Its judgment was free from error and is


3
Affirmed.



1
 Of the Second Circuit, sitting by designation